Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                  No. 04-18-00285-CR

                                  Manuel MONREAL,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 365th Judicial District Court, Dimmit County, Texas
                         Trial Court No. 17-10-03164-DCRAJA
                    Honorable Amado J. Abascal, III, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      SIGNED August 22, 2018.


                                             _________________________________
                                             Rebeca C. Martinez, Justice